     MCGREGOR W. SCOTT
 1
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-0168-MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                           ORDER
14   ANGEL JOVANI BARRAZA-GARCIA,                       DATE: January 16, 2020
     SAUL ADRIAN HEREDIA-BOJORQUEZ,                     TIME: 10:00 a.m.
15   AND DOROTEO ASUERES-GARCIA,                        COURT: Hon. Morrison C. England, Jr.
16                               Defendants.
17

18                                             STIPULATION
19          Plaintiff United States of America, by and through its counsel of record, and defendants, by and
20 through defendants’ counsel of record, hereby stipulate as follows:

21          1.     By previous order, this matter was set for status on January 16, 2020, and then continued
22 to May 21, 2020, at 10:00 a.m., on the Court’s own motion.

23          2.     By this stipulation, the defendants now move to exclude time between the date of this
24 stipulation and order, and May 21, 2020, under Local Code T4.

25          3.     The parties agree and stipulate, and request that the Court find the following:
26                 a)      The government has represented that the discovery associated with this case
27          includes investigative reports, photographs, physical narcotics evidence, and video surveillance.
28          All of this discovery has been either produced directly to counsel and/or made available for

      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1        inspection and copying.

 2               b)      Counsel for defendants desire additional time to review the charges and

 3        discovery, conduct investigation, and consult with their respective clients regarding potential

 4        defenses in this matter.

 5               c)      Counsel for defendants believe that failure to grant the above-requested

 6        continuance would deny them the reasonable time necessary for effective preparation, taking into

 7        account the exercise of due diligence.

 8               d)      The government does not object to the continuance.

 9               e)      Based on the above-stated findings, the ends of justice served by continuing the

10        case as requested outweigh the interest of the public and the defendant in a trial within the

11        original date prescribed by the Speedy Trial Act.

12               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

13        et seq., within which trial must commence, the time period of the date of this stipulation and

14        order, to May 21, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A),

15        B(iv) [Local Code T4] because it results from a continuance granted by the Court at defendant’s

16        request on the basis of the Court’s finding that the ends of justice served by taking such action

17        outweigh the best interest of the public and the defendant in a speedy trial.

18

19

20

21                                     [Continued on following page.]

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME             2
     PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: January 16, 2020                                 MCGREGOR W. SCOTT
 6                                                           United States Attorney
 7                                                           /s/ JAMES R. CONOLLY
                                                             JAMES R. CONOLLY
 8                                                           Assistant United States Attorney
 9

10   Dated: January 16, 2020                                 /s/ CLEMENTE M. JIMENEZ
                                                             CLEMENTE M. JIMENEZ
11                                                           Counsel for Defendant
                                                             ANGEL JOVANI BARRAZA-GARCIA
12

13   Dated: January 16, 2020                                 /s/ TODD D. LERAS
                                                             TODD D. LERAS
14                                                           Counsel for Defendant
                                                             SAUL ADRIAN HEREDIA-
15                                                           BOJORQUEZ
16
     Dated: January 16, 2020                                 /s/ MIA CRAGER
17                                                           MIA CRAGER
                                                             Assistant Federal Defender
18                                                           Counsel for Defendant
                                                             DOROTEO ASUERES-GARCIA
19

20
                                                     ORDER
21
            IT IS SO ORDERED.
22

23
     DATED: January 21, 2020
24

25
                                                     _______________________________________
26                                                   MORRISON C. ENGLAND, JR.
                                                     UNITED STATES DISTRICT JUDGE
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
